DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 6-7 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jimarez et al. (US PG. Pub. 6225206) in view of Shinohara (US PG. Pub. 2015/0214176).

Regarding claim 1 – Jimarez teaches a structure for flip-chip bonding (figs. 1-2 [title] Jimarez states, “Flip chip C4 extension structure”), comprising: a circuit structure (12 [column 5 line 7] Jimarez states, “substrate 12”); an adhesive polymer layer (18 [column 5 lines 27-28] Jimarez states, “material 18 comprises a nonsolderable and nonconductive material such as a polyimide or a photosensitive resin”) on the circuit substrate (12), the adhesive polymer layer (18) having an interface location (interface between 18 and 14); and a metal particle (14 [column 5 line 13] Jimarez states, “conductive body 14 comprises a suitable solder such as an alloy of lead and tin”) 
   	Jimarez does not explicitly teach wherein the adhesive polymer layer is an anisotropic adhesive polymer layer.
 	Shinohara teaches wherein the adhesive polymer layer (figs. 1A-5, 10) is an anisotropic adhesive polymer layer ([Abstract] Jimarez states, “anisotropic conductive film”).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the structure for flip-chip bonding having an adhesive polymer layer as taught by Jimarez with the adhesive polymer layer being an anisotropic adhesive polymer layer as taught by Shinohara because Shinohara states, “the anisotropic conductive film has been still highly required to achieve all favorable connection reliability, favorable insulating properties, and favorable particle capturing efficiency.” [paragraph 0006].

Regarding claim 2 – Jimarez in view of Shinohara teaches the structure for flip-chip bonding of claim 1, wherein the anisotropic adhesive polymer layer (Shinohara fig. 3C, 10) is UV curable ([paragraph 0092] Shinohara states, “It is preferable that the first connection layer 1 be irradiated with ultraviolet rays UV from the side of the conductive particles 4 as shown in FIG. 3C between the steps (B) and (C)”).

Regarding claim 6 – Jimarez teaches a structure for flip-chip bonding (figs. 1-2 [title] Jimarez states, “Flip chip C4 extension structure”), comprising: a circuit substrate (12 [column 5 line 7] Jimarez states, “substrate 12”); a relief electrode (14/16 [column 5 line 13 & 2] Jimarez states, “conductive body 14 comprises a suitable solder such as an alloy of lead and tin…pads 16”) partially formed on the circuit substrate (12); and an adhesive polymer layer (18 [column 5 lines 27-28] Jimarez states, “material 18 comprises a nonsolderable and nonconductive material such as a polyimide or a photosensitive resin”) disposed on the circuit substrate (12) and entirely covering the relief electrode (claimed structure shown in figure 1) with a thickness of the adhesive polymer layer (18) has an effective interfacial potential in metastable state (“metastable state” shown by figure 2), such that the adhesive polymer layer (18) would be spinodally dewetted (figure 2 shows the adhesive polymer layer 18 being “spinodally dewetted” from the metal particle 14 and appears consistent with instant application) from the relief electrode (14/16) upon reduction the thickness of the adhesive polymer layer (18) covering the relief electrode (claimed structure shown in figure 2).

 	Shinohara teaches wherein the adhesive polymer layer (figs. 1A-5, 10) is an anisotropic adhesive polymer layer ([Abstract] Jimarez states, “anisotropic conductive film”).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the structure for flip-chip bonding having an adhesive polymer layer as taught by Jimarez with the adhesive polymer layer being an anisotropic adhesive polymer layer as taught by Shinohara because Shinohara states, “the anisotropic conductive film has been still highly required to achieve all favorable connection reliability, favorable insulating properties, and favorable particle capturing efficiency.” [paragraph 0006].

Regarding claim 7 – Jimarez in view of Shinohara teaches the structure for flip-chip bonding of claim 6, wherein the anisotropic adhesive polymer layer (Shinohara fig. 3C, 10) is UV curable ([paragraph 0092] Shinohara states, “It is preferable that the first connection layer 1 be irradiated with ultraviolet rays UV from the side of the conductive particles 4 as shown in FIG. 3C between the steps (B) and (C)”).

Regarding claim 25 – Jimarez teaches a structure for flip-chip bonding (figs. 1-2 [title] Jimarez states, “Flip chip C4 extension structure”), comprising:
a circuit substrate (12 [column 5 line 7] Jimarez states, “substrate 12”) having a surface (13 [column 5 line 2] Jimarez states, “top surface 13”); an adhesive polymer layer (18 
 	Jimarez does not explicitly teach wherein the adhesive polymer layer is an anisotropic adhesive polymer layer.
 	Shinohara teaches wherein the adhesive polymer layer (figs. 1A-5, 10) is an anisotropic adhesive polymer layer ([Abstract] Jimarez states, “anisotropic conductive film”).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the structure for flip-chip bonding having an adhesive polymer layer as taught by Jimarez with the adhesive polymer layer being an anisotropic adhesive polymer layer as taught by Shinohara because Shinohara states, “the anisotropic conductive film has been still highly required to achieve all favorable connection reliability, favorable insulating properties, and favorable particle capturing efficiency.” [paragraph 0006].

s 3-5 & 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jimarez et al. in view of Shinohara as applied to claim 1 above, and further in view of Miyake et al. (US PG. Pub. 2019/0256675).

Regarding claim 3 – Jimarez in view of Shinohara teach the structure for flip-chip bonding of claim 1, a thickness (h) (Jimarez; figs. 1-2, 18 [column 8 lines 7-8] Jimarez states, “The coat of material 18 may have any thickness, such as a half-mil thickness, that enables the coat of material 18 to serve the preceding purposes”) of the polymer (18) covering the metal particle (14), a short range interaction strength (c) between the polymer and the metal particle (a short range interaction strength will be present between the polymer 18 and the metal particle 14), an effective Hamaker constant (A) of the metal particle (metal particle 14 will have an “effective Hamaker constant”), a function of van der Waals force based on the thickness of the polymer (the thickness of the polymer 18 will have a specific function of van der Waals force); and wherein the polymer (18) has a surface tension property; and an equilibrium film thickness of the polymer (18) as a thickness that would be formed by the spinodal dewetting (figure 4 shows the required claimed structure and the claimed properties will be present between the polymer and the metal particle). 
  	Jimarez in view of Shinohara do not specifically teach wherein a function of the effective interfacial potential is expressed as a following Equation 1:
<Equation 1>

    PNG
    media_image1.png
    87
    439
    media_image1.png
    Greyscale

Vd (h) denotes a function of van der Waals force based on the thickness h, wherein c in the Equation 1 is obtained from a following Equation 2:
<Equation 2>

    PNG
    media_image2.png
    63
    472
    media_image2.png
    Greyscale

wherein in the Equation 2, theta represents a contact angle between the metal particle and the polymer, o represents a surface tension of the polymer, and h* denotes an equilibrium film thickness of the polymer as a thickness that would be formed by the spinodal dewetting.
 	Miyake teaches an anisotropic adhesive polymer (fig. 1A-7 [paragraph 0001 & 0062] Miyake states, “The present invention relates to a filler-containing film such as an anisotropic conductive film… The resin layer 2 may be conductive or insulative and may be plastic or curable”) with metal particles (1 [paragraph 0032] Miyake states, “fillers (or conductive particles) 1”) dispersed therein having a plurality of different depths (see figs. 1A, 2, 3, 4, 5 and 6 having the metal particle shifted within the polymer layer 2) that the metal particles (1) are dispersed within the adhesive polymer (2) which in turn will modify the variables of polymer thickness, a short range interaction strength between the elements, an effective Hamaker constant, a function of van der Waals force based on the thickness of the polymer and surface tension property of the polymer (changing 
 	It would have obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the structure for flip-chip bonding, the structure allowing an adhesive polymer to be dewetted having specific thickness and forces as taught by Jimarez in view of Shinohara with metal particle and the adhesive polymer being shown to be adjusted between each other as taught by Miyake because Miyake states, “Therefore, in the case where the filler-containing film is an anisotropic conductive film, the conductive particles are easily held by the terminals at the time of anisotropic conductive connection, so that the conduction performance and also the capturing properties are improved.” [paragraph 0053].
 	Please note that the claims are directed to apparatus which must be distinguished from the prior art in term of structure rather function [MPEP 2144]. Hence, the functional limitations described by Equation 1 and Equation 2 which are narrative in form have not been given significant patentable weight. In order to be given patentable weight, a functional recitation must be supported by recitation in the claim of sufficient structure to warrant the presence of the functional language. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).

Regarding claim 4 – Jimarez in view of Shinohara and Miyake teach the structure for flip-chip bonding of claim 3, wherein, in the metastable state (Jimarez; figs. 1-2, area of polymer 18 aligned with the metal particle 14), a value of the function of the effective interfacial potential changes from a negative value to a positive value as a value of h 
 	Please note that the claims are directed to apparatus which must be distinguished from the prior art in term of structure rather function [MPEP 2144]. Hence, “the functional limitations described by the function of the effective interfacial potential and its slope” which are narrative in form have not been given significant patentable weight. In order to be given patentable weight, a functional recitation must be supported by recitation in the claim of sufficient structure to warrant the presence of the functional language. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).

Regarding claim 5 - Jimarez in view of Shinohara and Miyake teach the structure for flip-chip bonding of claim 4, wherein a minimum thickness of the adhesive polymer layer (Jimarez; figs. 1-2, 18) at the interface location (location of adhesive polymer layer 18 upon metal particle 14) is defined as the thickness at which the slope of the function of the effective interfacial potential changes from positive to negative (figure 2 shows a negative slope extending away from the metastable state at the metal particle 14 and extending away from the metal particle 14; claimed structure appears shown in figure 4).

Regarding claim 8 – Jimarez in view of Shinohara teach the structure for flip-chip bonding of claim 1, a thickness (h) (Jimarez; figs. 1-2, 18 [column 8 lines 7-8] Jimarez 
  	Jimarez in view of Shinohara do not specifically teach wherein a function of the effective interfacial potential is expressed as a following Equation 1:
<Equation 1>

    PNG
    media_image1.png
    87
    439
    media_image1.png
    Greyscale

Wherein in the Equation 1, h represents the thickness of the polymer covering the relief electrode, c represents a short-range interaction strength between the polymer and the relief electrode, A represents an effective Hamaker constant of the relief electrode, DVd (h) denotes a function of van der Waals force based on the thickness h, wherein c in the Equation 1 is obtained from a following Equation 2:
<Equation 2>

    PNG
    media_image2.png
    63
    472
    media_image2.png
    Greyscale

wherein in the Equation 2, theta represents a contact angle between the relief electrode and the polymer, o represents a surface tension of the polymer, and h* denotes an equilibrium film thickness of the polymer as a thickness that would be formed by the spinodal dewetting.
 	Miyake teaches an anisotropic adhesive polymer (fig. 1A-7 [paragraph 0001 & 0062] Miyake states, “The present invention relates to a filler-containing film such as an anisotropic conductive film… The resin layer 2 may be conductive or insulative and may be plastic or curable”) with relief electrode (1 [paragraph 0032] Miyake states, “fillers (or conductive particles) 1”) dispersed therein having a plurality of different depths (see figs. 1A, 2, 3, 4, 5 and 6 having the relief electrode shifted within the polymer layer 2) that the relief electrode (1) are dispersed within the adhesive polymer (2) which in turn will modify the variables of polymer thickness, a short range interaction strength between the elements, an effective Hamaker constant, a function of van der Waals force based on the thickness of the polymer and surface tension property of the polymer (changing the location of the relief electrode 1 will allow the properties between the metal particles and the adhesive polymer to be controlled as desired).
 	It would have obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the structure for flip-chip bonding, the structure allowing an adhesive polymer to be dewetted having specific thickness and forces as taught by Jimarez in view of Shinohara with the relief electrode and the adhesive polymer being shown to be adjusted between each other as taught by Miyake 
 	Please note that the claims are directed to apparatus which must be distinguished from the prior art in term of structure rather function [MPEP 2144]. Hence, the functional limitations described by Equation 1 and Equation 2 which are narrative in form have not been given significant patentable weight. In order to be given patentable weight, a functional recitation must be supported by recitation in the claim of sufficient structure to warrant the presence of the functional language. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).

Regarding claim 9 – Jimarez in view of Shinohara and Miyake teach the structure for flip-chip bonding of claim 8, wherein, in the metastable state (Jimarez; figs. 1-2, area of polymer 18 aligned with the metal particle 14), a value of the function of the effective interfacial potential changes from a negative value to a positive value as a value of h increases and, then, a slope of the function of the effective interfacial potential is changed to a negative value (figure 1-2 show the claimed structure that will have the required properties and function as claimed.).
 	Please note that the claims are directed to apparatus which must be distinguished from the prior art in term of structure rather function [MPEP 2144]. Hence, “the functional limitations described by the function of the effective interfacial potential and its slope” which are narrative in form have not been given significant patentable 

Regarding claim 10 - Jimarez in view of Shinohara and Miyake teach the structure for flip-chip bonding of claim 9, wherein a minimum thickness of the adhesive polymer layer (Jimarez; figs. 1-2, 18) covering the relief electrode (location of adhesive polymer layer 18 upon relief electrode 14) is defined as the thickness at which the slope of the function of the effective interfacial potential changes from positive to negative (figure 2 shows a negative slope extending away from the metastable state at the relief electrode 14 and extending away from the relief electrode 14; claimed structure appears shown in figure 4).

Claims 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tam (US PG. Pub. 2006/0008626) in view of Jimarez et al.

Regarding claim 26 – Tam teaches a flip-chip structure (figs. 5-6), comprising: a circuit substrate (44 [paragraph 0030] Tam states, “substrate 44”) having an adhesion region (region not having terminals 42 & 40) and an exposure region (region having terminals 42 & 40); an electronic element (46 [paragraph 0030] Tam states, “A top layer 46, such a PCB or integrated circuit”) adhered to the circuit substrate (44) in the adhesion region of the circuit substrate (44) by an anisotropic adhesive polymer layer (32 [paragraph 0030] Tam states, “anisotropic conductive film 32”); and a metal conductor (34 [paragraph 0028] Tam states, “electrically conductive particles 34…metallic particles…materials include gold, silver, nickel”) disposed between the circuit substrate (44) and the electronic element (46), the exposure region of the circuit substrate (44) conforming to a shape of the metal conductor (claimed structure shown in figure 6).	Tam fails to teach at least a portion of the anisotropic adhesive polymer layer being in a metastable state; the shape at the exposing region corresponding to a dewetting of the metastable state of the anisotropic adhesive polymer layer, wherein a surface of the metal conductor and a surface of the circuit substrate are exposed to air in the exposure region, and wherein the metal conductor directly contacts the electronic element.
 	Jimarez teaches a flip-chip structure (figs. 1-2 [title] Jimarez states, “Flip chip C4 extension structure”) wherein at least a portion of the adhesive polymer layer (18 [column 5 lines 27-28] Jimarez states, “material 18 comprises a nonsolderable and nonconductive material such as a polyimide or a photosensitive resin”) being in a metastable state (“metastable state” shown by figure 2); the shape at the exposing region (region where laser 30 is applied) corresponding to a dewetting of the metastable state of the adhesive polymer layer (figure 2 shows the adhesive polymer layer 18 being “dewetted” from the metal particle 14 and appears consistent with the instant application), wherein a surface of the metal conductor (14/16 [column 5 line 13 & 2] Jimarez states, “conductive body 14 comprises a suitable solder such as an alloy of lead and tin…pads 16”) and a surface of the circuit substrate (12) are exposed to air in the exposure region (figure 2 shows the metal conductor 14/16 being exposed to air, bottom surface opposite to top 13 of circuit substrate 12 will be exposed to air), and wherein the metal conductor (14/16) directly contacts the electronic element (fig. 7, 42 [column 6 line 6] Jimarez states, “substrate 42 may comprise a chip carrier”).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the flip-chip structure having an anisotropic adhesive polymer layer between two circuit elements as taught by Tam with the adhesive polymer layer having the specific dewetting of the metastable states as taught by Jimarez because Jimarez states, “The present invention relates to an electrical structure, and associated method of fabrication, that reduces thermally induced strain in solder joints that couple a first substrate to a second substrate” [column 1 lines 6-10].
 	
Regarding claim 27 – Tam in view of Jimarez teach the flip-chip structure of claim 26, wherein the exposure region (Tam; fig. 6, region having terminals 42 & 40) is at least partially surrounded by the adhesion region (region not having terminals 42 & 40).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10, 25-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN T SAWYER whose telephone number is (571)270-5469.  The examiner can normally be reached on M-F 8:30 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/STEVEN T SAWYER/Primary Examiner, Art Unit 2847